Fourth Court of Appeals
                                       San Antonio, Texas
                                             January 15, 2021

                                           No. 04-20-00494-CV

    AMERICAN MEDICAL HOME HEALTH SERVICES, LLC, Hub City Home Health, Inc.
    d/b/a American Medical Home Health Services, American Medical Home Health Services San
     Antonio, LLC, American Medical Hospice Care, LLC, American Medical Palliative Support,
               LLC, Magdalena (Maggie) Clemente, Rene Estrada, and Gina Trevino,
                                          Appellants

                                                      v.

LEGACY HOME HEALTH AGENCY, INC. and Legacy Home Care Services, Inc. d/b/a All
                     Seasons Home Care, Inc.,
                            Appellees

                    From the 150th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020-CI-09053
                          Honorable David A. Canales, Judge Presiding


                                              ORDER

Sitting:         Luz Elena Chapa, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice

        This is an accelerated appeal from the following interlocutory orders: (1) the “Temporary
Injunction [September 25, 2020]” and “Order Correcting Temporary Injunction Entered
[September 25, 2020]”, signed September 30, 2020; (2) the “Modified Temporary Injunction”
signed by the trial court November 24, 2020; and (3) the “Order Denying Defendants’ Oral
Motion to Dissolve Agreed Temporary Injunction,” signed November 24, 2020. This order
addresses the various motions included in pleadings filed by the parties in this court between
December 22, 2020 and January 6, 2021.1 All of the motions relate to three motions to enforce

1
 The pleadings are: (1) Appellees’ Motion to Refer Enforcement and Opposition to Motion to Stay, filed December
22, 2020; (2) Appellants’ Response to Appellees’ Motion to Refer Enforcement, and Alternative Motion to Order
Trial Courts to Enter Findings in Compliance With TRAP 29.4, filed December 29, 2020; (3) Appellees Legacy’s
Reply to Appellants’ Response to Motion to Refer Enforcement and Opposition to Motion to Stay, filed December
30, 2020; (4) Appellants’ Motion to Stay Additional Enforcement Orders and Reply Regarding Pending TRAP 29.4
the temporary injunctions filed in the trial court by appellees (“Legacy”) against appellants
(“American”).

        Legacy filed two motions for enforcement of the “Agreed Temporary Injunction”, signed
June 4, 2020, and “Corrected Agreed Temporary Injunction”, signed June 5, 2020 (“the Agreed
Temporary Injunction”) before this appeal was filed. The first motion was filed June 18, 2020,
and was heard by Judge Cynthia Marie Chapa. The second motion was filed August 10, 2020,
and was heard by Judge Laura Salinas. The hearings on the motions for enforcement occurred
before the order denying the motion to dissolve the Agreed Temporary Injunction was signed
and appealed. Although both judges have filed “Judge’s Notes,” no order or contempt judgment
has been rendered on either of the motions for enforcement. Thus, neither of the motions has
resulted in any enforcement of the Agreed Temporary Injunction, and the motions remain
pending.

        Review of the Agreed Temporary Injunction is effectively pending in this court by virtue
of the appeal from the denial of American’s motion to dissolve it. Accordingly, only this court
may enforce the Agreed Temporary Injunction. TEX. R. APP. P. 29.4. However, Rule 29.4
authorizes this court to refer enforcement proceedings to the trial court. See id. Legacy requests
we refer the two pending enforcement proceedings to the trial court with instructions to grant
appropriate relief. See id. R. 29.4(a). American requests us to refer the proceedings with
instructions to make findings and recommendations. See id. R. 29.4(b). American also asks us to
order the trial courts to conduct hearings on American’s objections before making findings or
signing an order.

        The third motion, Plaintiffs’ Motion for Enforcement of Temporary Injunctions and
Motion for Sanctions, was filed by Legacy in the trial court on December 10, 2020, and appears
to seek enforcement of provisions of all three of the temporary injunctions before this court.
Legacy originally set this motion for a three-day hearing to begin January 4, 2021; however, this
court issued an order staying the hearing until further order of the court. The parties state the
motion has been reset to February 1, 2021.

       Legacy moves for a referral to the trial court to hear evidence on the December 10, 2020
motion for enforcement and to grant appropriate relief. See id. R. 29.4(a). American asks us to
defer referral until the trial court’s orders on the two previous motions have been reviewed.
Alternatively, American requests us to refer only for findings and recommendations pursuant to
Rule 29.4(b), to require twenty-one days’ notice of the hearing, and to require Legacy to disclose
information and documents sufficiently in advance of the hearing to allow adequate time to
prepare.

        Finally, American requests us to order that any contempt judgment or enforcement order
signed by the trial court will be reviewed as part of this appeal and will be stayed pending
disposition of the appeal.

          Having reviewed the parties’ motions, responses, and replies, the court ORDERS as
follow:


Motions, filed January 5, 2021; and (5) Appellees’ Response to Motion to Stay and Alternative Motion to Refer
Enforcement, filed January 6, 2021.
       We ORDER Plaintiffs’ Emergency Motion for Contempt and Motion for Enforcement of
Agreed Temporary Injunction, filed June 18, 2020, is REFERRED to the trial court pursuant to
Rule 29.4(a). Because the court has already heard the evidence on the motion, we ORDER
Judge Cynthia Marie Chapa to sign, no later than January 29, 2021, a written order ruling on
the matters raised in the motion and granting any appropriate relief.

       We ORDER the Motion for Contempt and to Enforce Temporary Injunction, filed August
10, 2020, is REFERRED to the trial court pursuant to Rule 29.4(a). Because the court has
already heard the evidence on the motion, we ORDER Judge Laura Salinas to sign, no later
than January 29, 2021, a written order ruling on the matters raised in the motion and granting
any appropriate relief.

         We DENY American’s motion for an order compelling Judge Chapa and Judge Salinas to
hold oral hearings on American’s objections to any proposed orders. Whether to hold a hearing is
left to the trial courts’ discretion.

       We DENY AS MOOT American’s motion for orders directing the trial judges to refrain
from issuing enforcement orders until this court rules on the motions pending in this court.

        We DENY American’s motion to defer referral of the December 10, 2020 motion for
enforcement and GRANT Legacy’s motion to refer the motion for enforcement. We ORDER
Plaintiffs’ Motion for Enforcement of Temporary Injunctions and Motion for Sanctions, filed
December 10, 2020, is REFERRED to the trial court to hear evidence and grant appropriate
relief. We further ORDER this enforcement proceeding must be completed and an order
reflecting the trial court’s rulings must be signed by February 15, 2021.

        We DENY American’s requests for an order compelling twenty-one days’ notice of the
hearing on the December 10, 2010 motion for enforcement and compelling Legacy to disclose
information and documents. Those requests should be addressed to the trial court, and any
objections that American had inadequate time or information to meaningfully prepare for the
hearing should be made on the record.

        We DENY as premature American’s requests for orders that any enforcement order
signed by the trial court will be reviewed as part of this appeal and will be stayed pending the
appeal.

        We further ORDER nothing in this Order or the pending enforcement proceedings affects
the briefing schedule in this appeal. With respect to the three orders under review in this appeal,
the appellate record is complete, and appellants’ brief is currently due February 2, 2021. Should
any enforcement order later be included for review as part of this appeal, expedited and limited
supplemental briefing will be allowed.

        The parties and the trial court are advised that motions for extensions of any of the
deadlines in this Order will be disfavored. This Order disposes of all pending motions in this
appeal.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of January, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court